Citation Nr: 1641996	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right elbow disorder.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a heart disorder.
 
3.  Whether new and material evidence has been receive sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral toe disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from November 1975 until November 1976.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016 the Veteran presented hearing testimony before the undersigned Veteran's Law Judge.  A transcript of that proceeding has been associated with the electronic claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Virtual VA contains documents duplicative of those in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain any outstanding service department records.  At the June 2016 hearing, the Veteran reported that from July 1976 through September 1976 he was on a special detail to the island of Molokai, and that while there he received medical treatment for the claims on appeal.  Specifically, he reported that medical providers were flown in to assess his various medical conditions, and that he further aggravated his claimed conditions during that time.  The Veteran reported that the service treatment records (STRs) from that period were missing from the STRs currently of record in this case.  He stated that his service personnel records would show his detail to Molokai.  The Veteran also reported that he was told that he would be medically discharged for his right elbow, heart, and bilateral toe conditions.  A review of the evidence shows that in January 1977 VA requested all service medical and dental records from the Veteran's service department.  The Veteran's service personnel records were not requested, and are not otherwise of record.  The Veteran's service treatment records do show a gap in treatment between July 16, 1976 and September 13, 1976, during which time the Veteran reported receiving medical treatment while on special detail.  The Veteran's separation report of medical examination lists the purpose of the examination as "medical discharge," but that subsequently crossed out and "discharge" was handwritten beneath.   As the Veteran has reported that his STRs are incomplete and as the Veteran's service personnel records are not of record and potentially relevant, remand is required to secure all outstanding service department records.  

Second, remand is necessary to obtain outstanding and relevant VA treatment records.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In January 2008 and July 2008 claims for benefits, the Veteran reported receiving treatment for his heart, bilateral toe, and right elbow disorders at a VA medical center in Minneapolis, Minnesota between 1979 and 1985.  The record does not show that attempts were made to obtain those records, therefore on remand all necessary development must be undertaken to obtain the identified VA treatment records.   

Third, remand is required to secure adequate VA examinations and opinions regarding the etiologies of the Veteran's right elbow and bilateral toe disorders.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the adequacy of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The Veteran was afforded a VA examination in connection with his right elbow claim in August 2010.  The examiner diagnosed residuals of a right elbow fracture, and opined that it was not aggravated by the Veteran's period of active service.  In support of that opinion, the examiner stated that there was no medical documentation of trauma or further injury to the right elbow during service.  This opinion is inadequate as it does not apply the correct legal standard, and failed to consider relevant evidence.  On the Veteran's entrance examination, normal clinical findings were noted for the upper extremities, but to the side the examiner noted that the right arm had 85 percent use and wrote "dislocated."  In the absence of clinical findings or a diagnosis of a disability pertaining to the Veteran's right elbow, there is no right elbow condition noted upon entry for VA purposes and the presumption of soundness applies.  See 38 C.F.R. § 3.304(b) (2015).  The August 2010 examination report is inadequate as it did not provide an opinion as to whether the Veteran's right elbow disorder clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated by such service.  In addition, the 2010 examiner concluded that there was no evidence of further injury to the right elbow.  In this regard, the examiner failed to address the multiple in-service complaints of right elbow symptomatology, or the Veteran's competent lay testimony that his right elbow symptoms worsened in service.  In addition, the Veteran has indicated that there are outstanding and relevant VA treatment records that have not yet been considered by a VA examiner.  Thus, remand is required to secure an adequate VA examination regarding the etiology of the Veteran's claimed right elbow disorder.

The Veteran was afforded a VA feet examination in November 2008.  The examiner diagnosed bilateral post-excision toenails 1 through 4 and onychomycosis of the bilateral fifth toenails.  The examiner then opined that it was less than a 50 percent probability that the Veteran's bilateral post-excision toenails were related to his period of active service, as there was only one in-service complaint of bleeding toes and blisters. The examiner further stated that the reason for the removal of the Veteran's toenails was unclear, but that it could not be related to the one episode of toe bleeding and blistering in service.  The Veteran's STRs, however, characterize the Veteran's toe bleeding and blistering as an ongoing problem.  In a May 1976 STR it was reported that the Veteran had first complained about bleeding under his toenails when he was stationed at Camp Pendleton, at which time he was told that his boots were causing bleeding and cutting under the toenails.  The May 1976 record then noted that the Veteran currently had reddened areas under the first four toenails on the left foot; and under the first, third, and fourth toenails of the right foot.  The Veteran has also testified that he experienced problems with his bilateral toenails throughout service.  Thus, the 2008 VA examiner failed to consider evidence of a chronic, in service bilateral toe condition.  In addition, the Veteran has indicated that there are outstanding and relevant VA treatment records that have not yet been considered by a VA examiner.  Thus, remand is necessary to secure and adequate VA examination and opinion that addresses all relevant evidence and takes into consideration evidence of ongoing in-service complaints related to the bilateral toes.  

Fourth, remand is necessary to secure a VA examination and opinion regarding the Veteran's claimed heart disorder.  In the September 2010 rating decision, VA characterized the Veteran's heart disorder as a "congenital cardiac condition."  VA Bay Pines treatment records show that the Veteran has a current diagnosis of non-obstructive coronary artery disease, and at the June 2016 hearing the Veteran testified that he had undergone open heart surgery for hypertrophic cardiomyopathy.  The Veteran's STRs show that he reported a history of heart murmur on his October 1975 report of medical history, but it was not noted on his entrance examination thus he is presumed sound.  In a May 2010 statement, the Veteran reported that he experienced heart trouble in service due to extensive physical exercise.  He further reported that within one year of separation from service he was prescribed medication for his heart condition.  As there is evidence of in-service cardiac symptomatology and a notation of heart murmur, current diagnoses pertaining to the heart, and testimony from the Veteran regarding onset and continuity of symptomatology, an examination is required.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Lastly, remand is required to undertake development to secure any outstanding private treatment records pertaining to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to obtain all service personnel records from the Veteran's period of service, and any outstanding treatment records from July 1976 through September 1976.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include treatment records from the Minneapolis VA Medical Center from 1979 through 1985.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology any heart disorders present during the pendency of this appeal.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all heart disorders present since 2010.  

b)  If any diagnosed heart disorder is congenital, is it a congenital defect or disease?  For VA purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")  

c)  If a diagnosed heart disorder is a congenital defect, the examiner must indicate whether it was subject to a superimposed disease or injury during his service. 

d)  If a diagnosed heart disorder is a congenital disease, the examiner must indicate whether it clearly and unmistakably preexisted service.  If so, the examiner must state whether the heart disorder was clearly and unmistakably not aggravated during service. 

e) If a diagnosed heart disorder is not congenital or is a congenital disease that does not meet the criteria in (d), the examiner must provide an opinion regarding whether it is at least as likely as not that it had its onset in, or is otherwise related to, active service.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination(s) to determine the etiology of the Veteran's bilateral toe disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed bilateral toe disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) a May 1976 STR reporting prior and current treatment for bleeding under the toenails and blistering of the toes; 2) the Veteran's competent testimony regarding onset and continuity of symptomatology.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination(s) to determine the etiology of the Veteran's right elbow disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all right elbow disorders present since 2010.

b)  Did a right elbow disorder clearly and unmistakably exist prior to the Veteran's period of active service?  If so, was the identified disorder(s) clearly and unmistakably not aggravated (permanently increased beyond the natural progression of the disease) by the Veteran's period of active service?

c)  For each identified right elbow disorder that did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that the right elbow disorder had onset in, or is otherwise related to, the Veteran's period of active service?

In providing the above information and opinions, the examiner's attention is directed to the following:  1)  May 1969 private medical records documenting treatment for a fracture dislocation of the right elbow; 2) multiple in-service complaints of right elbow pain and treatment therefor; and 3) the Veteran's competent lay testimony regarding onset and continuity of symptomatology.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




